DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	With respect to the prior art of record the Examiner substantially agrees with applicant' s arguments in the Remarks presented on 05/26/2021, specifically pages 11-12, 14 last paragraph.
	In addition, after Examiner updated the search, the closest prior art of the record were SONG et al. (CN 106226286 A, herein after SONG).  
	SONG discloses a novel rapid test to detect with a spectroscopy an oxidation progress of oils and fats, analyze the progress of the oxidation with the measured wavelength values. In addition, SONG discloses the necessary to have consumer goods to be tested in every aspect of manufacturing, transportation, storage and consumption for safety of the consumer. However, SONG does not disclose the bold limitations “determining, by a device operatively coupled to a processor, a difference between an encrypted first spectral signature data associated with a material and an encrypted second spectral signature data associated with the material; and predicting, by the device, based on the difference, a degradation of quality of a characteristic of the material that occurred from an environmental condition during a transit of the material between a first spectral scanning device that generated the encrypted first spectral signature data and a second spectral scanning device that generated the encrypted second spectral signature data, wherein the material is an oil, and the characteristic is an amount of unsaturated fat in the oil; and generating, by the device, a block of information corresponding to the material in a blockchain indicating that a transaction of the material is settled as validated, wherein the set of information comprises the prediction of the degradation of the quality of the characteristic of the material that occurred during the transit of the material between the first spectral scanning device and the second spectral scanning device.”. 	Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the bold limitations. The limitations shown in bold, in combination with the other limitations clearly claimed in the independent claims 1, 8, and 15 are novel and unobvious.
	Accordingly, dependent claim(s) 2-7, 9-14, 16-20 are allowed for the same reasons stated above.
	Therefore, the Examiner is allowing claim(s) 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627